DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Michael Henson (Reg#39222) on 2/28/2022.

The application has been amended as follows: 
Replace all the mentioned claimed below with the amendments provided below. Cancel claim 27. 
22. 	(Currently Amended)  A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, 
a housing;
an input connectable to said three-phase power input;
a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions 
a plurality of outlets disposed on said circuit board, each of said outlets comprising:
	an associated ground connector electrically connectable to the ground conductor of said three-phase power input via a ground conductive portion of said multi-layered circuit board; 
	and
	an associated line connector electrically connectable to one of said first phase conductor, second phase conductor or said third phase conductor via a corresponding first, second or third phase conductive portion of said multi-layered circuit board. 
26.	(Currently Amended)  A power distribution unit according to claim 22 wherein said three-phase power input includes a neutral conductor, and wherein at least one of said electrically insulated conductive portions is connectable to said ground conductor.
27.	(Cancelled)  
31.	(Currently Amended)  A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, and a ground conductor, said power distribution apparatus comprising:
an elongate housing vertically mountable in an electronic equipment rack;

a multi-layered printed circuit board (PCB) disposed in said housing, said multi-layered PCB comprising a plurality of conducting layers, including:
	a top layer;
	a first conducting layer including three electrically insulated conductive portions;
	a first insulating layer disposed between the top layer and the first conducting layer;
	a second conducting layer including three electrically insulated conductive portions;
	a second insulating layer disposed between the first conducting layer and the second conducting layer; 
	a third conducting layer including three electrically insulated conductive portions;
	a third insulating layer disposed between the second conducting layer and the third conducting layer;
	a fourth conducting layer connectable to  at least one of a ground conductor and a neutral conductor of said three-phase power input;
	a fourth insulating layer disposed between the third conducting layer and the fourth conducting layer; 
	a bottom layer; and
	a fifth insulating layer disposed between the fourth conducting layer and the bottom layer; and

32.	(Currently Amended)  A power distribution apparatus according to claim 31 wherein said three-phase power input further includes a neutral conductor, and wherein each of said plurality of outlets comprises:
	an associated ground connector electrically connectable to the ground conductor of said three-phase power input via a ground conductive portion of at least one of said plurality of said conducting layers;  
	an associated neutral connector electrically connectable to the neutral conductor of said three-phase power input via a neutral conductive portion of at least one of said plurality of said conducting layers; and
	an associated line connector electrically connectable to one of the first, second or third phase conductors of said three-phase power input via a corresponding first, second or third phase conductive portion of said first, second or third conducting layers.
35.	(Currently Amended)  A power module, comprising:
a multi-layered circuit board comprising a plurality of conducting layers each having three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions is electrically connectable to a respective one of a first phase conductor, a second phase conductor or a third phase conductor of a power distribution unit’s three-phase power input; and
a plurality of outlets disposed on said multi-layered circuit board, each of said outlets comprising:
	an associated ground connector electrically connected to at least one ground conductive portion of said plurality of conducting layers; 

	an associated line connector electrically connected to at least one associated line conductor portion of said plurality of conducting layers. 
43. 	(Currently Amended)  A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, and a ground conductor, said power distribution apparatus comprising:
a housing;
an input connectable to said three-phase power input;
a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, each of said conductive portions electrically connectable to only one conductor of said three-phase power input; and
a plurality of outlets disposed on said circuit board, each of said outlets comprising:
	an associated ground connector electrically connectable to the ground conductor of said three-phase power input via a ground conductive portion of said circuit board; and
	a pair of associated line connectors each electrically connectable to a corresponding pair of the first, second and third phase conductors of said three-phase power input.
47.	(Currently Amended)  A power module, comprising:
a multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, at least one electrically insulated conductive portion on each conducting layer connectable to a respective phase conductor of a three-phase power input; and

	an associated ground connector electrically connected to at least one ground conductive portion of said plurality of conducting layers; and
	a pair of associated line connectors each electrically connected to a corresponding pair of first, second and third phase conductor portions of said plurality of conducting layers.
49.	(Currently Amended)  A power module according to claim 47 wherein at least one electrically insulated conductive portion  of at least one of said plurality of conducting layers is connectable to a ground conductor of the three-phase power input.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/23/2020 and 11/8/2021 has been considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 2/24/2022 has been reviewed and accepted. The terminal disclaimer has been recorded.

Reasons for Allowance
Claims 22-26, 28-50 are allowed. 

The primary reason for allowance of independent claim 22 the prior art of record, individually or in combination does not teach or fairly suggest:
A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, and a ground conductor, said power distribution apparatus comprising:
a housing;
an input connectable to said three-phase power input;
a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions is electrically connectable to a respective one of said first phase conductor, said second phase conductor or said third phase conductor; and
a plurality of outlets disposed on said circuit board, each of said outlets comprising:
	an associated ground connector electrically connectable to the ground conductor of said three-phase power input via a ground conductive portion of said multi-layered circuit board; and
	an associated line connector electrically connectable to one of said first phase conductor, second phase conductor or said third phase conductor via a corresponding first, second or third phase conductive portion of said multi-layered circuit board.

One of the close prior art of record is Ewing et al. US Pub 2005/0259383.
Ewing teaches a three phase power distribution apparatus (figures 14-18), with plurality of outlets disposed on the circuit board. The circuit board is a multi-layered circuit board (paragraph 74, fig 17), where each layer may corresponds to neutral, ground and hot electrical connection. 
Ewing does not teach the specific arrangement of at least the following limitation in combination of remaining limitation of the independent claim, a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions is electrically connectable to a respective one of said first phase conductor, said second phase conductor or said third phase conductor and the 
Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.

The primary reason for allowance of independent claim 31 the prior art of record, individually or in combination does not teach or fairly suggest:
A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, and a ground conductor, said power distribution apparatus comprising:
an elongate housing vertically mountable in an electronic equipment rack;
an input penetrating said housing and connectable to said three-phase power input;
a multi-layered printed circuit board (PCB) disposed in said housing, said multi-layered PCB comprising a plurality of conducting layers, including:
	a top layer;
	a first conducting layer including three electrically insulated conductive portions;
	a first insulating layer disposed between the top layer and the first conducting layer;
	a second conducting layer including three electrically insulated conductive portions;
	a second insulating layer disposed between the first conducting layer and the second conducting layer; 
	a third conducting layer including three electrically insulated conductive portions;
	a third insulating layer disposed between the second conducting layer and the third conducting layer;
	a fourth conducting layer connectable to  at least one of a ground conductor and a neutral conductor of said three-phase power input;
	a fourth insulating layer disposed between the third conducting layer and the fourth conducting layer; 
	a bottom layer; and
	a fifth insulating layer disposed between the fourth conducting layer and the bottom layer; and
 a plurality of outlets disposed on said circuit board, each of said plurality of outlets connectable to at least said ground conductor and a respective one of said first, second or third phase conductors of said three-phase power input.

The above claim limitation configuration is not taught in any of the prior art of record. In more detail the configuration of the multi-layer printed circuit board such that each conductive layers are separated by insulating layer and such that each conductive layer includes three 
The closest prior art of record is same as the one indicated under claim 22. 

The primary reason for allowance of independent claim 35 the prior art of record, individually or in combination does not teach or fairly suggest:
A power module, comprising:
a multi-layered circuit board comprising a plurality of conducting layers each having three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions is electrically connectable to a respective one of a first phase conductor, a second phase conductor or a third phase conductor of a power distribution unit’s three-phase power input; and
a plurality of outlets disposed on said multi-layered circuit board, each of said outlets comprising:
	an associated ground connector electrically connected to at least one ground conductive portion of said plurality of conducting layers; 
	an associated neutral connector electrically connected to at least one neutral conductive portion of said plurality of conducting layers; and
	an associated line connector electrically connected to at least one associated line conductor portion of said plurality of conducting layers.
The above claim limitation configuration is not taught in any of the prior art of record. In more detail the configuration of the multi layered circuit board comprising a plurality of conducting layers each having three electrically insulated conductive portions, wherein one of said electrically insulated conductive portions is electrically connectable to a respective one of a first phase conductor, a second phase conductor or a third phase conductor of a power distribution unit’s three-phase power input and the specific outlet connection provided, in combination of remaining claim limitation of claim 35. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 43 the prior art of record, individually or in combination does not teach or fairly suggest:
A power distribution apparatus adapted for use with a three-phase power input that includes a first phase conductor, a second phase conductor, a third phase conductor, and a ground conductor, said power distribution apparatus comprising:
a housing;
an input connectable to said three-phase power input;
a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, each of said conductive portions electrically connectable to only one conductor of said three-phase power input; and
a plurality of outlets disposed on said circuit board, each of said outlets comprising:
	an associated ground connector electrically connectable to the ground conductor of said three-phase power input via a ground conductive portion of said circuit board; and
	a pair of associated line connectors each electrically connectable to a corresponding pair of the first, second and third phase conductors of said three-phase power input.
The above claim limitation configuration is not taught in any of the prior art of record. In more detail the configuration of power distribution apparatus comprising: a housing; an input connectable to said three-phase power input; a multi-layered circuit board disposed in said housing, said multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, each of said conductive portions electrically connectable to only one conductor of said three-phase power input and the specific arrangement of the outlets with respect to the layers of the printed circuit board, in combination of remaining claim limitation of claim 43. Therefore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant. 

The primary reason for allowance of independent claim 47 the prior art of record, individually or in combination does not teach or fairly suggest:
A power module, comprising:
a multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, at least one electrically insulated conductive portion on each conducting layer connectable to a respective phase conductor of a three-phase power input; and
a plurality of outlets disposed on said multi-layered circuit board, each of said outlets comprising:
	an associated ground connector electrically connected to at least one ground conductive portion of said plurality of conducting layers; and
	a pair of associated line connectors each electrically connected to a corresponding pair of first, second and third phase conductor portions of said plurality of conducting layers.
The above claim limitation configuration is not taught in any of the prior art of record. In more detail the configuration of a multi-layered circuit board comprising a plurality of conducting layers each having at least three electrically insulated conductive portions, at least one electrically insulated conductive portion on each conducting layer connectable to a respective phase conductor of a three-phase power input and the specific connection between the plurality of outlets disposed on the multi-layered circuit board such that each outlets comprises an associated ground connector electrically connected to at least one ground conductive portion of said plurality of conducting layers; and a pair of associated line 

The closest prior arts of record are provided under claim 22. The other prior arts of record provided in the PTO892 fail to disclose the specific claimed invention as arranged, disposed or provided, more specifically the specific arrangement of the multi-layer printed circuit board, the multi-phase power source and the specific arranged of the power outlets as claimed is not taught. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK M RATHOD whose telephone number is (571)270-3947.  The examiner can normally be reached on 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABHISHEK M. RATHOD
Primary Examiner
Art Unit 2841


/ABHISHEK M RATHOD/Primary Examiner, Art Unit 2841